DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
	The claims amendment filed on 6 April 2022 in which claims 1, 3, 30, 45-47 and 49 where amended is acknowledged. Claims 2, 4-6, 9, 10, 12-16, 18-21, 29, 31-35, 37-44, 48 and 50 were previously presented.  Claims 7, 8, 11, 17, 22-24 and 36 are original. Claims 51-59 are new.  Claims 25-28 were previously cancelled. Claims 1-24 and 29-59 are pending.

Election/Restrictions
	Applicant’s election without traverse of the species below in the reply filed on  6 April 2022  is acknowledged. 
Applicant was required to elect a single disclosed set of 6 complementarity determining regions (CDRs) (3 for the heavy and 3 for the light chain), each with an assigned sequence identifier. Upon election of the 6 CDRs, Applicant must indicate by assigned sequence identifier, the heavy/light variable regions and the heavy/light chains (claims 2 and 3) that correspond to the 6 CDRs, as well as which nucleic acid SEQ ID NO(s) correspond to the elected antibody sequences. Applicant elected HCDR 1-3 of SEQ ID NOs: 1, 2 and 3; LCDR 1-3 of SEQ ID NOs: 14, 15 and 16; VH of SEQ ID NO: 10; VL of SEQ ID NO: 25; a heavy chain of SEQ ID NO: 12; a light chain of SEQ ID NO: 27; heavy chain nucleotide sequence of SEQ ID NO: 13 and a light chain nucleotide sequence of SEQ ID NO: 28. Upon further consideration, the sequences of the 16 claimed antibodies by the different numbering schemes are rejoined and examined.
Applicant was required to elect a single disclosed antibody drug conjugate of formula C (claim 15 or claim 16), Applicant must select one immunoconjugate defined by a single structure wherein each
element is chemically defined (i.e., Ab, RO, R1, R2, X1, X2, L1, L2, and D). Applicant elected the antibody drug conjugate of claim 15. Upon further consideration, the antibody drug conjugate of claim 16 was rejoined and examined.
	Applicant was required to elect a single disclosed, definition for D in formula C. With the election of the antibody drug conjugate of claim 15, applicant elected the definition of D of claim 13. Upon further consideration, the definition of D of claim 14 was rejoined and examined. 
	Applicant was required to elect a single disclosed ‘additional therapeutic compound’. Applicant elected immune checkpoint inhibitor and from the immune checkpoint inhibitors elected PD-1. 

Claims 1-22, 24, 29-41, 43-59 are pending and under examination. Claims 23 and 42 are withdrawn from consideration since they are drawn to not elected species. 

Priority
	This application filed on 18 December 2019 claims priority to provisional applications 62/783,565 filed on 21 December 2018 and 62/803,110 filed on 8 February 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 April 2011 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
As currently written, the abstract contains legal phraseology “said”. Appropriate correction is required.

Claim Objections
Claim 45 is objected to because of the following informalities:
Item w:    “w. w. a heavy chain CDR1 of SEQ ID NO:57…” should be replace with  “w. a heavy chain CDR1 of SEQ ID NO:57…”
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13, 19-21, 29, 39, 40 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,597,411, cited in the IDS) (herein Chen) in view of Blumer et al. (US 2020/0282015, cited in the IDS)(herein Blumer).
Regarding claim 7, Chen teaches an immunoconjugate comprising an antibody that binds PMEL17 and a cytotoxic agent (Claim 1). The immunoconjugate described by Chen have the formula Ab-(L-D)p, wherein Ab is the antibody;  L is a linker; D is a cytotoxic agent; and  p ranges from 1-8 (Claim 7). Chen also teaches using the immunoconjugate of the invention for the treatment of individual with PMEL17 positive cancers and in some of the embodiments the specific cancer is melanoma (Claims 25 and 26)
Chen does not teach an immunoconjugate (or antibody drug conjugate) in which D is a GNAQ inhibitor, a GNA11 inhibitor or an inhibitor of GNAQ and GNA1.
Blumer teaches that mutations in the G protein-coupled receptors and/or G protein subunits can result in constitutively active mutants having the capacity to activate the G protein signaling cascade even in the absence of ligand. Constitutively active G protein α-subunits cause cancer, cholera, Sturge-Weber Syndrome and other disorders (Page 1, Paragraph 0001).  Blumer teaches methods and pharmaceutical compositions comprising an effective amount of a constitutively active Gα subunit inhibitor, for use in treating conditions associated with constitutively active G protein signaling.  Blumer teaches that FR900359 or YM-254890 and derivatives thereof can allosterically inhibit the nucleotide exchange to trap constitutively active mutant Gαq (encoded by GNAQ) in the inactive GDP-bound state and as such represent a therapeutic option for treatment of diseases and disorders associated with constitutively active G-protein signaling (Page 3, Paragraph 0022). Bumer teaches the use of FR90359 and YM-254890 for the treatment of uveal melanoma, growth hormone-secreting pituitary tumors, tumors derived from Nevus of Ota, certain forms of other cancers (e.g. colon, lung, adenocarcinoma, skin melanoma, thyroid adenomas), cholera, Sturge-Weber Syndrome and other disorders (Abstract).
Based on the teachings of Chen and Blumer, it would have been obvious for someone of ordinary skill in the art to use inhibitors of mutant Gαq such as FR900359 or YM-254890 taught by Blumer as the cytotoxic agent in the immunoconjugate of Ab-(L-D)p where the antibody binds PMEL17 as taught by Chen to deliver more efficient treatment to cancers associated with constitutively active G-protein signaling and PMEL17 positive such as melanoma.

Regarding claim 8, Chen teaches a single cytotoxic (D) molecule attached to the linker in the immunoconjugate (Claim 7).

Regarding claim 9, Chen teaches that p ranges from 1-8 (i.e. 1-8 molecules of the linker-drug bound to the antibody) (Claim 7)

Regarding claim 10,  Chen teaches that the immunoconjugate has a linker cleavable by a protease (Claim 16). 

Regarding claim 11, Chen teaches that the cleavable linker is a val-cit dipeptide or a Phe-Lys dipeptide (Claim 17). 

Regarding claim 12, Blumer teaches that FR (FR900359) inhibits receptor-evoked signaling by wild type Gαq and its close relatives Gα11 (encoded by GNA11) and Gα14 (Page 13 , Paragraph 0117).

Regarding claim 13, Blumer teaches the structure of FR900359 (CAS 107530-18-7) (Claim 1).

    PNG
    media_image1.png
    417
    480
    media_image1.png
    Greyscale










Regarding claim 14, Blumer teaches the structure of YM-254890 (CAS 568580-02-9) (Claim 1)

    PNG
    media_image2.png
    342
    514
    media_image2.png
    Greyscale


Regarding claim 19, Chen teaches pharmaceutical formulations of an anti-PMEL17 antibody or immunoconjugate a prepared by mixing such antibody or immunoconjugate having the desired degree of purity with one or more optional pharmaceutically acceptable carriers .

Regarding claims 20, 29, 39 and 44,  Blumer teaches constitutively active Gαq in uveal melanoma (UM) cells is inhibited by the cyclic depsipeptide FR900359, YM-254890 (Page 10, Paragraph 0095). Chen teaches the use of the immunoconjugate in PMEL17 positive cancers such as melanoma (Claims 25 and 26) and uveal melanoma is known in the art as a PMEL17 positive cancer. 

Regarding claims 21 and 40, Chen teaches that the immunoconjugates of the invention can be used either alone or in combination with other agents in a therapy. For instance, an antibody or immunoconjugate of the invention may be co-administered with at least one additional therapeutic agent (Col 98, Lines 19-23). In addition, Blumer teaches the use of FR900539 and YM-254890 in combination with one or more additional drug or therapeutically active agent (Page 4, Paragraph 0036).


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Blumer as applied to claims  7-13, 19-21, 29, 39, 40 and 44 above, and further in view of Albone et al. (US 2017/0252458) and Kern et al. (“Novel Phosphate Modified Cathepsin B Linkers: Improving Aqueous Solubility and Enhancing Payload Scope ADCs”; 2016, Bioconjugate Chemistry: 2-16; 27(9); 2081-2088) (herein Kern). 

Regarding claims 15 and 16, Chen and Blumer teach the immunoconjugate of formula Ab-(L-D)p in which Ab is an antibody that binds to PMEL17 and D is a cytotoxic agent that inhibits Gαq and Gα11 such as FR900359 or YM-254890. Chen teaches the use of a cleavable linker such as val-cit.
Chen and Blumer do not teach the specific linker of the antibody drug conjugate of claims 15 and 16. 
Albone teaches an antibody drug conjugate of formula Ab-(L-D)p wherein Ab is an internalizing antibody or an internalizing antigen-binding fragment thereof which targets a tumor cell; D is eribulin; L is a cleavable linker that covalently attaches Ab to D; and p is an integer from 1 to 20 (Page 1, Paragraph 0008). Albone teaches that in some embodiments, comprises a cleavable peptide moiety that demonstrates lower aggregation levels, improved antibody:drug ratio, increased on-target killing of cancer cells, decreased off-target killing of non-cancer cells, and/or higher drug loading (p) relative to an ADC that comprises an alternate cleavable moiety. In some embodiments, adding a cleavable moiety increases cytotoxicity and/or potency relative to a non-cleavable linker (Page 1, Paragraph 0013).  Albone further teaches that in some embodiments, the linker comprises Val-Cit that demonstrates increased stability, decreased off-target cell killing, increased on-target cell killing, lower aggregation levels, and/or higher drug loading relative to an ADC that comprises an alternate amino acid unit or alternate cleavable moiety (Page 1, Paragraph 0014). In addition, Albone teaches that the linker comprises at least one spacer unit joining the antibody moiety to the cleavable moiety. In some embodiments, the spacer unit in the linker may comprise at least one polyethylene glycol (PEG) moiety. In some embodiments, an ADC that comprises a shorter spacer unit (e.g., (PEG)2) demonstrates lower aggregation levels and/or higher drug loading relative to an ADC that comprises a longer spacer unit (e.g., (PEG) 8) despite the shorter linker length (Page 2, Paragraph 15). Albone also teaches that in some embodiments, the spacer unit in the linker attaches to the antibody moiety of the ADC via a maleimide moiety (Mal). In some embodiments, an ADC that comprises a linker attached to the antibody moiety via a Mal demonstrates higher drug loading relative to an ADC that comprises a linker attached to the antibody moiety via an alternate moiety  (Page 2, Paragraph 15).  Furthermore, ALbone teaches that the cleavable moiety in the linker is directly joined to the eribulin drug moiety of the ADC, and the cleavable moiety is either directly connected to the antibody moiety or connected through a spacer unit. In some embodiments, the spacer unit that attaches the cleavable moiety in the linker to the eribulin drug moiety is self-immolative.  In some embodiments, the self-immolative spacer unit comprises p-aminobenzyloxycarbonyl (pAB).  In some embodiments, the linker comprises Mal-(PEG)2-Val-Cit-pAB (Page 2, Paragraphs 0017 and 0018).
Albone does not teach the self-immolative of the structures of claim 15 and 16 
Kern teaches three distinct approaches (2–4 in Figure 1) to adapt the Cathepsin B linker strategy to the aliphatic alcohol of budesonide that differ only in their self-immolative spacer. Kern  teaches the discovery of novel, phosphate based cathepsin B sensitive linkers (CatPhos linkers) (4 in Figure 1 and shown below) with high blood stability, rapid lysosomal cleavage, and good aqueous solubility attached via the aliphatic alcohol of a payload (Page 2081, Introduction).


    PNG
    media_image3.png
    401
    733
    media_image3.png
    Greyscale
Linker taught be Kern








It would have been obvious to someone of ordinary skill in the art to use the teachings of Chen and Blumer to develop an ADC or immunoconjugate targeting PMEL17 using a Gαq /Gα11 inhibitor such as FR900359 or YM254890 as the cytotoxic agent using the linker taught by Albone and Kern to treat PMEL17 positive cancer comprising the Gαq /Gα11 mutants such as uveal melanoma to increased stability, decreased off-target cell killing, increased on-target cell killing, lower aggregation levels as taught by Albone and provide high blood stability, rapid lysosomal cleavage, and good aqueous solubility via the aliphatic alcohol of the cytotoxic agent as taught by Kern. 


    PNG
    media_image4.png
    836
    940
    media_image4.png
    Greyscale
Antibody Drug Conjugate of claim 15 and known art 
Antibody Drug Conjugate of claim 15 and known art 
    PNG
    media_image5.png
    831
    839
    media_image5.png
    Greyscale



Regarding claim 17, Chen, Blumer, Albone and Kern teach the structure shown above from claim 16. The structure of claim 16 correspond to the same structure of claim 17 in which:
X1 is the maleimide group taught by Albone, 
X2 is the PAB linker taught by Albone and modified to include a phosphate group for conjugation 
       with an aliphatic alcohol of D as taught by Kern 
L1 is Val-cit as taught by Albone
L2 is a PEG1 linker taught by Albone
R0 is a methyl
R1 is a methyl 
R2 is a methyl 

Claims 22, 24, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Blumer as applied to claims  7-13, 19-21, 29, 39, 40 and 44 above, and further in view of Gerber et al. (“Combining antibody–drug conjugates and immune-mediated cancer therapy: What to expect?”, Biochemical Pharmacology, Volume 102, 2016, Pages 1-6) (herein Gerber).

Regarding claims 22, 24, 41 and 43, Chen teaches that the immunoconjugate can be use in combination with other therapeutic agents as discussed above. Blumer teaches that in some embodiments, agents suitable for combination therapy with FR900359 or YM254890  include but are not limited to immune checkpoint blockades. Non-limiting examples of immune checkpoint blockade agents include inhibitors of PD-1/PD-L1, CTLA-4, IDO, TIM3, LAG3, TIGIT, BTLA, VISTA, ICOS, KIRs, CD39, Pembrolizumab, Nivolumab, Ipilimumab, Atezolizumab, Avelumab, Durvalumab (Page 4, Paragraph 0036). 
Chen does not teach using the immunoconjugate in combination with checkpoint inhibitors and Chen and Blumer do not specifically teach using the anti-PMEL17 immunoconjugate with FR900359 or YM254890 as the cytotoxic agent in combination with checkpoint inhibitors. 
Gerber teaches advancements un the combination of antibody drug conjugates and immune-mediates cancer therapy. Gerber teaches some examples of ADC combinations with checkpoint inhibitors. One of the examples teaches that when ADCs employing tubulin inhibitors were administered in combination with immune-checkpoint inhibitors such as anti-PD-L1- and anti-CTLA-4 antibodies, more than additive anti-tumor effects were observed in syngeneic tumor models in mice. The findings provided a rationale for combination treatment of tubulin inhibitor based ADCs with immune based therapies (Page 2, last paragraph and Page 3 first paragraph).
Given the anti-PMEL17 immunoconjugate with FR900359 or YM254890 taught by Chen and Blumer, the teachings of Gerber of combination therapy of ADC with checkpoint inhibitors and the teachings of Blumer that FR900359 or YM254890 could be used in combination with checkpoint inhibitors, it would have been obvious for someone of ordinary skill in the art to combine the immunoconjugate or pharmaceutical compositions of the immunoconjugate taught by Chen and Blumer with checkpoint inhibitors such as PD-1 to increase the anti-tumor efficacy of the treatment.


Allowable Subject Matter
	Claims 1-6, 18 and 30-38 and 45-59 are allowable. 	
	Claims 1-6, 18 and 30-38 are drawn to 16 anti-PMEL17 antibodies summarized in the table below. 
Antibody 
SEQ ID Nos; 1st set of CDRs correspond to Combined numbering scheme, 2nd set to Kabat, 3rd to Chothia and 4th to IMGT
G1 E152C_S375C)wt LC
HCDRS 1-3: SEQ ID Nos:1, 2 and 3
HCDRS 1-3: SEQ ID Nos: 4, 2 and 3
HCDRS 1-3: SEQ ID Nos: 5, 6 and 3
HCDRS 1-3: SEQ ID Nos: 7, 8 and 9
LCDRS 1-3: SEQ ID Nos:14, 15 and 16
LCDRS 1-3: SEQ ID Nos: 14, 15 and 16
LCDRS 1-3: SEQ ID Nos: 17, 18 and 19
LCDRS 1-3: SEQ ID Nos: 20, 18 and 16

VH: SEQ ID NO:10
VL: SEQ ID NO:21

DNA VH: SEQ ID NO: 11
DNA VL: SEQ ID NO: 22

Heavy chain: SEQ ID NO: 12
Light chain: SEQ ID NO: 23

Heavy chain DNA: SEQ ID NO: 13
Light DNA: SEQ ID NO: 24
G1 E152C_S375C) 3J LC
HCDRS 1-3: SEQ ID Nos:1, 2 and 3
HCDRS 1-3: SEQ ID Nos: 4, 2 and 3
HCDRS 1-3: SEQ ID Nos: 5, 6 and 3
HCDRS 1-3: SEQ ID Nos: 7, 8 and 9
LCDRS 1-3: SEQ ID Nos:14, 15 and 16
LCDRS 1-3: SEQ ID Nos: 14, 15 and 16
LCDRS 1-3: SEQ ID Nos: 17, 18 and 19
LCDRS 1-3: SEQ ID Nos: 20, 18 and 16

VH: SEQ ID NO:10
VL: SEQ ID NO:25

DNA VH: SEQ ID NO: 11
DNA VL: SEQ ID NO: 26

Heavy chain: SEQ ID NO: 12
Light chain: SEQ ID NO: 27

Heavy chain DNA: SEQ ID NO: 13
Light chain DNA: SEQ ID NO: 28
G1 E152C_S375C) 3R LC
HCDRS 1-3: SEQ ID Nos:1, 2 and 3
HCDRS 1-3: SEQ ID Nos: 4, 2 and 3
HCDRS 1-3: SEQ ID Nos: 5, 6 and 3
HCDRS 1-3: SEQ ID Nos: 7, 8 and 9
LCDRS 1-3: SEQ ID Nos:14, 15 and 16
LCDRS 1-3: SEQ ID Nos: 14, 15 and 16
LCDRS 1-3: SEQ ID Nos: 17, 18 and 19
LCDRS 1-3: SEQ ID Nos: 20, 18 and 16

VH: SEQ ID NO:10
VL: SEQ ID NO:29

DNA VH: SEQ ID NO: 11
DNA VL: SEQ ID NO: 30

Heavy chain: SEQ ID NO: 12
Light chain: SEQ ID NO: 31

Heavy chain DNA: SEQ ID NO: 13
Light chain DNA: SEQ ID NO: 32
G4 E152C_S375C 
HCDRS 1-3: SEQ ID Nos:33, 34 and 35
HCDRS 1-3: SEQ ID Nos: 36, 34 and 35
HCDRS 1-3: SEQ ID Nos: 37, 38 and 35
HCDRS 1-3: SEQ ID Nos: 39, 40 and 41
LCDRS 1-3: SEQ ID Nos:46, 47 and 48
LCDRS 1-3: SEQ ID Nos: 46, 47 and 48
LCDRS 1-3: SEQ ID Nos: 49, 50 and 51
LCDRS 1-3: SEQ ID Nos: 52, 50 and 48

VH: SEQ ID NO:42
VL: SEQ ID NO:53

DNA VH: SEQ ID NO: 43
DNA VL: SEQ ID NO: 54

Heavy chain: SEQ ID NO: 44
Light chain: SEQ ID NO: 55

Heavy chain DNA: SEQ ID NO: 45
Light chain DNA: SEQ ID NO:56
MOR024353 E152C_S375C
HCDRS 1-3: SEQ ID Nos:57, 58 and 59
HCDRS 1-3: SEQ ID Nos: 60, 58 and 59
HCDRS 1-3: SEQ ID Nos: 5, 61 and 59
HCDRS 1-3: SEQ ID Nos: 7, 62 and 63
LCDRS 1-3: SEQ ID Nos:68, 69 and 70
LCDRS 1-3: SEQ ID Nos: 68, 69 and 70
LCDRS 1-3: SEQ ID Nos: 71, 72 and 73 
LCDRS 1-3: SEQ ID Nos:74, 72 and 70

VH: SEQ ID NO:64
VL: SEQ ID NO:75

DNA VH: SEQ ID NO: 65
DNA VL: SEQ ID NO: 76

Heavy chain: SEQ ID NO: 66
Light chain: SEQ ID NO: 77

Heavy chain DNA: SEQ ID NO: 67
Light chain DNA: SEQ ID NO:78
MOR024354 E152C_S375C
HCDRS 1-3: SEQ ID Nos:79, 80 and 81
HCDRS 1-3: SEQ ID Nos: 82, 80 and 81
HCDRS 1-3: SEQ ID Nos: 83, 84 and 81
HCDRS 1-3: SEQ ID Nos: 85, 86 and 87
LCDRS 1-3: SEQ ID Nos: 92, 93 and 94
LCDRS 1-3: SEQ ID Nos: 92, 93 and 94
LCDRS 1-3: SEQ ID Nos: 95, 96 and 97 
LCDRS 1-3: SEQ ID Nos:98, 96 and 94

VH: SEQ ID NO:88
VL: SEQ ID NO:99

DNA VH: SEQ ID NO: 89
DNA VL: SEQ ID NO: 100

Heavy chain: SEQ ID NO: 90
Light chain: SEQ ID NO: 101

Heavy chain DNA: SEQ ID NO:91
Light chain DNA: SEQ ID NO:102
Y010341 E152C_S375C
HCDRS 1-3: SEQ ID Nos:103,104,105
HCDRS 1-3: SEQ ID Nos: 106,104,105
HCDRS 1-3: SEQ ID Nos: 107,108,105
HCDRS 1-3: SEQ ID Nos: 109,110,111
LCDRS 1-3: SEQ ID Nos: 116,47,117
LCDRS 1-3: SEQ ID Nos: 116,47,117
LCDRS 1-3: SEQ ID Nos: 49, 50 and 118 
LCDRS 1-3: SEQ ID Nos: 52,50,117

VH: SEQ ID NO:112
VL: SEQ ID NO:119

DNA VH: SEQ ID NO:113
DNA VL: SEQ ID NO: 120

Heavy chain: SEQ ID NO: 114
Light chain: SEQ ID NO: 121

Heavy chain DNA: SEQ ID NO:115
Light chain DNA: SEQ ID NO:122
Y010355 E152C_S375C
HCDRS 1-3: SEQ ID Nos:123,124,125
HCDRS 1-3: SEQ ID Nos: 126,124,125
HCDRS 1-3: SEQ ID Nos: 127,128,125
HCDRS 1-3: SEQ ID Nos: 129,130,131
LCDRS 1-3: SEQ ID Nos: 136,137,138
LCDRS 1-3: SEQ ID Nos: 136,137,138
LCDRS 1-3: SEQ ID Nos: 139,140,141 
LCDRS 1-3: SEQ ID Nos: 142,140,138

VH: SEQ ID NO:132
VL: SEQ ID NO:143

DNA VH: SEQ ID NO:133
DNA VL: SEQ ID NO: 144

Heavy chain: SEQ ID NO: 134
Light chain: SEQ ID NO: 145

Heavy chain DNA: SEQ ID NO:135
Light chain DNA: SEQ ID NO:146
Y010356  E152C_S375C
HCDRS 1-3: SEQ ID Nos:123,124,147
HCDRS 1-3: SEQ ID Nos: 126,124,147
HCDRS 1-3: SEQ ID Nos: 127,128,147
HCDRS 1-3: SEQ ID Nos: 129,130,148
LCDRS 1-3: SEQ ID Nos: 153,154,155
LCDRS 1-3: SEQ ID Nos: 153,154,155
LCDRS 1-3: SEQ ID Nos: 156,50,157
LCDRS 1-3: SEQ ID Nos: 158,50,155

VH: SEQ ID NO:149
VL: SEQ ID NO:159

DNA VH: SEQ ID NO:150
DNA VL: SEQ ID NO: 160

Heavy chain: SEQ ID NO: 151
Light chain: SEQ ID NO: 161

Heavy chain DNA: SEQ ID NO:152
Light chain DNA: SEQ ID NO:162
Y010415 E152C_S375C
HCDRS 1-3: SEQ ID Nos:103,104,163
HCDRS 1-3: SEQ ID Nos: 106,104,163
HCDRS 1-3: SEQ ID Nos: 107,108,163
HCDRS 1-3: SEQ ID Nos: 109,110,164
LCDRS 1-3: SEQ ID Nos: 116,47,169
LCDRS 1-3: SEQ ID Nos: 116,47,169
LCDRS 1-3: SEQ ID Nos: 49, 50 and 170 
LCDRS 1-3: SEQ ID Nos: 52,50,169

VH: SEQ ID NO:165
VL: SEQ ID NO:171

DNA VH: SEQ ID NO:166
DNA VL: SEQ ID NO: 172

Heavy chain: SEQ ID NO: 167
Light chain: SEQ ID NO: 173

Heavy chain DNA: SEQ ID NO:168
Light chain DNA: SEQ ID NO:174
Y010417 E152C_S375C
HCDRS 1-3: SEQ ID Nos:175,176,177
HCDRS 1-3: SEQ ID Nos: 178,176,177
HCDRS 1-3: SEQ ID Nos: 179,180,177
HCDRS 1-3: SEQ ID Nos: 181,182,183
LCDRS 1-3: SEQ ID Nos: 116,47,188
LCDRS 1-3: SEQ ID Nos: 116,47,188
LCDRS 1-3: SEQ ID Nos: 49, 50 and 189
LCDRS 1-3: SEQ ID Nos: 52,50,188

VH: SEQ ID NO:184
VL: SEQ ID NO:190

DNA VH: SEQ ID NO:185
DNA VL: SEQ ID NO: 191

Heavy chain: SEQ ID NO: 186
Light chain: SEQ ID NO: 192

Heavy chain DNA: SEQ ID NO:187
Light chain DNA: SEQ ID NO:193
Y010429 E152C_S375C
HCDRS 1-3: SEQ ID Nos:103,104,194
HCDRS 1-3: SEQ ID Nos: 106,104,194
HCDRS 1-3: SEQ ID Nos: 107,108,194
HCDRS 1-3: SEQ ID Nos: 109,110,195
LCDRS 1-3: SEQ ID Nos: 116,47,200
LCDRS 1-3: SEQ ID Nos: 116,47,200
LCDRS 1-3: SEQ ID Nos: 49, 50 and 201
LCDRS 1-3: SEQ ID Nos: 52,50,200

VH: SEQ ID NO:196
VL: SEQ ID NO:202

DNA VH: SEQ ID NO:197
DNA VL: SEQ ID NO: 203

Heavy chain: SEQ ID NO: 198
Light chain: SEQ ID NO: 204

Heavy chain DNA: SEQ ID NO:199
Light chain DNA: SEQ ID NO:205
Y010900
E152C_S375C
HCDRS 1-3: SEQ ID Nos:206,207,208
HCDRS 1-3: SEQ ID Nos: 209,207,208
HCDRS 1-3: SEQ ID Nos: 210,211,208
HCDRS 1-3: SEQ ID Nos: 212,213,214
LCDRS 1-3: SEQ ID Nos: 153,154,219
LCDRS 1-3: SEQ ID Nos: 153,154,219
LCDRS 1-3: SEQ ID Nos: 156,50,220
LCDRS 1-3: SEQ ID Nos: 158,50,219

VH: SEQ ID NO:215
VL: SEQ ID NO:221

DNA VH: SEQ ID NO:216
DNA VL: SEQ ID NO: 222

Heavy chain: SEQ ID NO: 217
Light chain: SEQ ID NO: 223

Heavy chain DNA: SEQ ID NO:218
Light chain DNA: SEQ ID NO:224
Y010903 E152C_S375C
HCDRS 1-3: SEQ ID Nos:206,207,225
HCDRS 1-3: SEQ ID Nos: 209,207,225
HCDRS 1-3: SEQ ID Nos: 210,211,225
HCDRS 1-3: SEQ ID Nos: 212,213,226
LCDRS 1-3: SEQ ID Nos: 136,137,231
LCDRS 1-3: SEQ ID Nos: 136,137,231
LCDRS 1-3: SEQ ID Nos: 139,140,232
LCDRS 1-3: SEQ ID Nos: 142,140,231

VH: SEQ ID NO:227
VL: SEQ ID NO:233

DNA VH: SEQ ID NO:228
DNA VL: SEQ ID NO: 234

Heavy chain: SEQ ID NO: 229
Light chain: SEQ ID NO: 235

Heavy chain DNA: SEQ ID NO: 230
Light chain DNA: SEQ ID NO:236
Y010906 E152C_S375C
HCDRS 1-3: SEQ ID Nos:206,207,237
HCDRS 1-3: SEQ ID Nos: 209,207,237
HCDRS 1-3: SEQ ID Nos: 210,211,237
HCDRS 1-3: SEQ ID Nos: 212,213,238
LCDRS 1-3: SEQ ID Nos: 243,47,244
LCDRS 1-3: SEQ ID Nos: 243,47,244
LCDRS 1-3: SEQ ID Nos: 245,50,246
LCDRS 1-3: SEQ ID Nos: 247,50,244

VH: SEQ ID NO:239
VL: SEQ ID NO:248

DNA VH: SEQ ID NO:240
DNA VL: SEQ ID NO: 249

Heavy chain: SEQ ID NO: 241
Light chain: SEQ ID NO: 250

Heavy chain DNA: SEQ ID NO:242
Light chain DNA: SEQ ID NO:251
Y010910 E152C_S375C
HCDRS 1-3: SEQ ID Nos:206,207,252
HCDRS 1-3: SEQ ID Nos: 209,207,252
HCDRS 1-3: SEQ ID Nos: 210,211,252
HCDRS 1-3: SEQ ID Nos: 212,213,253
LCDRS 1-3: SEQ ID Nos: 153,154,258
LCDRS 1-3: SEQ ID Nos: 153,154,258
LCDRS 1-3: SEQ ID Nos: 156,50,259
LCDRS 1-3: SEQ ID Nos: 158,50,258

VH: SEQ ID NO:254
VL: SEQ ID NO:260

DNA VH: SEQ ID NO:255
DNA VL: SEQ ID NO: 261

Heavy chain: SEQ ID NO: 256
Light chain: SEQ ID NO: 262

Heavy chain DNA: SEQ ID NO:257
Light chain DNA: SEQ ID NO:263


The closest prior art is Bhatt et al. (US2018/0155422) (herein Bhatt) that teaches antigen binding molecules that bind to TIGIT. One of the antibodies described by Bhatt in claim 2, has a heavy chain variable domain of SEQ ID NO: 36. Alignment of the CDRs of instant application antibody Y010341 E152C_S375C (SEQ ID NOs: 103-105) with Bhatt’s SEQ ID NO:36 is shown below. As shown in the alignment there is not a 100% match of the CDRs of Bhatt’s and the ones of the instant specification. Moreover, HCDR3 of the instant application is (AFRLYWLDV) and only a portion of it matches in the alignment with Bhatt’s SEQ ID NO: 36. In addition, the light chain of Bhatt’s antibody does not provide a match with the light chain CDRs of Y010341 E152C_S375C  (SEQ ID Nos: 116,47,117). In addition, there are PMEL17 antibodies known in the art, but the structure of the antibodies known of claim 1-6, 18 and 30-38 are free of the prior art and there would be no motivation to one of ordinary skill in the art to modified the anti-PMEL17 antibodies known in the art for the ones of the instant claims.

    PNG
    media_image6.png
    233
    807
    media_image6.png
    Greyscale
	SEQ ID Nos: 103-105 of instant application and SEQ ID NO:36 of Bhatt




	Claims 45-59 are drawn to antibody drug conjugates with the structures presented in claims 15-17 and the anti-PMEL antibodies of claims 1-6, 18 and 30-38. The closest prior art is Chen and Blumer further in view of Albone and Kern as discussed above for claims 15-17. However, there would be no motivation to one of ordinary skill in the art to modified the anti-PMEL17 antibodies described in the immunoconjugate of Chen for the ones of the instant claims.


Conclusion
	Claims 1-6, 18 and 30-38 and 45-59 are allowed. Claims 7-16, 19-22, 24, 29, 39-41, 43, 44 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA SOTO-RODRIGUEZ whose telephone number is (571)272-1971. The examiner can normally be reached M-F 8:00am-4:00pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.R./Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647